Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 4, 2019                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

  158392                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158392
                                                                     COA: 343891
                                                                     Wayne CC: 07-020825-FC
  KAINTE DESHAWN HICKEY,
           Defendant-Appellant.

  _________________________________________/

         By order of May 22, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the July 19, 2018 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Wayne Circuit Court for an evidentiary hearing pursuant to
  People v Ginther, 390 Mich. 436 (1973), to determine whether the defendant was: (1)
  denied the effective assistance of trial counsel due to trial counsel’s alleged failure to call
  the alibi witnesses now identified by the defendant, and (2) denied the effective
  assistance of appellate counsel on direct appeal due to that attorney’s failure to raise the
  alleged ineffective assistance of trial counsel.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 4, 2019
           a1001
                                                                                Clerk